                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGORY S. BURKE,                                    :
                              Petitioner             :
                                                     :
                              v.                     :       CIVIL ACTION NO. 18-4744
                                                     :
SECRETARY, PENNSYLVANIA                              :
DEPARTMENT OF CORRECTIONS, et al.,                   :
                                                     :
                              Respondents.           :

                                             ORDER

       AND NOW this 4th        day of November, 2020, upon careful and independent

consideration of the record in this matter, and after review of the Report and Recommendation of

United States Magistrate Judge David R. Strawbridge, and with no objections being filed by

Petitioner, it is hereby ORDERED as follows:

       1.   The Report and Recommendation is APPROVED and ADOPTED;

       2. The petition for writ of habeas corpus is DISMISSED;

       3. There is no cause to issue a certificate of appealability, as Petitioner has not made a

substantial showing of the denial of a constitutional right nor demonstrated that reasonable jurists

would debate the correctness of the procedural aspects of this ruling. See 28 U.S.C. § 2253(c)(2);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); and

       4. The Clerk of the Court shall mark this case CLOSED.



                                              BY THE COURT:



                                              /s/ Jeffrey L. Schmehl
                                              Jeffrey L. Schmehl, J.
